DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The replacement drawings sheet filed May 9, 2022 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the passenger in the cushion member" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the passenger in the cushion member” in line 17.  This limitation is vague as it is unclear how the passenger can be considered “in” the cushion member.
Claims 16-18 are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi  (6860551).
Note the seat apparatus comprising: a vehicle seat including a cushion member (10’, 20, 30); a bag body (51, 51, 52) configured to expand by injection of fluid; and a fluid supply mechanism (57) configured to supply the fluid to the bag body, wherein the cushion member includes: a support surface (30) configured to support a passenger of the vehicle seat, the support surface being a portion closes to the passenger in the cushion member: a recessed portion (211) provided at a portion (20) of the cushion member that is located at a distance from  the support surface in a direction opposite to a passenger side; and a bottom surface (10’) that is a surface opposite to the support surface, wherein the bag body contacts an innermost surface of the recessed portion when the bag body expands, and wherein the innermost surface of the recessed portion is a surface closest to the support surface (see Figure 5).

Claims 1 and 16, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig (540725).
Note the seat apparatus comprising: a vehicle seat including a cushion member (A); a bag body (top and bottom of b, as shown in Figure 3) configured to expand by injection of fluid; and a fluid supply mechanism (b2 and fluid source) configured to supply the fluid to the bag body, wherein the cushion member includes: a support surface (A2) configured to support a passenger of the vehicle seat, the support surface being a portion closes to the passenger in the cushion member: a recessed portion (interior cavity) provided at a portion of the cushion member that is located at a distance from  the support surface in a direction opposite to a passenger side; and a bottom surface (A3) that is a surface opposite to the support surface, wherein the bag body contacts an innermost surface of the recessed portion when the bag body expands, and wherein the innermost surface of the recessed portion is a surface closest to the support surface (see Figure 3).
Regarding claim 16, note the bag body includes two or more expandable portions (top and bottom of b, as shown in Figure 3) arranged with a dividing portion (see Figure 3) being interposed between the two or more expandable portions, wherein the two or more expandable portions are arranged in the recessed portion, and wherein an expandable portion (top portion) that is arranged at a position closest to the support surface of the cushion member among the two or more expandable portions contacts the innermost surface of the recessed portion when the two or more expandable portions expand.

Claims 1 and 16-18, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hester et al (6916300).
Note the seat apparatus comprising: a vehicle seat including a cushion member (backrest, as shown in Figure 4); a bag body (40 and 42, or 40 and 44) configured to expand by injection of fluid; and a fluid supply mechanism (connected to the conduits 46, 48, 50) configured to supply the fluid to the bag body, wherein the cushion member includes: a support surface (front surface, as shown in Figure 4) configured to support a passenger of the vehicle seat, the support surface being a portion closes to the passenger in the cushion member: a recessed portion (interior cavity) provided at a portion of the cushion member that is located at a distance from  the support surface in a direction opposite to a passenger side; and a bottom surface (8) that is a surface opposite to the support surface, wherein the bag body contacts an innermost surface of the recessed portion when the bag body expands, and wherein the innermost surface of the recessed portion is a surface closest to the support surface (see Figure 4).
Regarding claim 16, note the bag body includes two or more expandable portions (42 and 44, or 40 and 44) arranged with a dividing portion being interposed between the two or more expandable portions, wherein the two or more expandable portions are arranged in the recessed portion, and wherein an expandable portion (42 or 44) that is arranged at a position closest to the support surface of the cushion member among the two or more expandable portions contacts the innermost surface of the recessed portion when the two or more expandable portions expand (see Figure 4).
Regarding claim 17, wherein each of the two or more expandable portions has a different size (see Figures 4, 9 and 10a-10c), wherein a smallest expandable portion (42 or 44) that has a smallest size among the two or more expandable portions is arranged at a position in the recessed portion closer to the support surface of the cushion member than the bottom surface of the cushion member (see Figure 4), and wherein the smallest expandable portion is configured to expand to contact the innermost surface of the recessed portion.
Regarding claim 18, wherein each of the two or more expandable portions has a different size, wherein the two or more expandable portions includes a first expandable portion (42 or 44) that has a smallest size among the two or more expandable portions and a second expandable portion (40) that is arranged at a position closer to the bottom surface of the cushion member than the first expandable portion, and wherein the second expandable portion has larger sizes in a depth direction and in a width direction of the recessed portion than the first expandable portion when the two or more expandable portions expand (see Figures 4, 9 and 10a-10c).

Allowable Subject Matter
Applicant’s response filed May 9, 2022 has been fully considered.  Remaining issues are described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A vehicle seat having multiple air bags is shown by each of WO2007009275A1, DE3735428A1, and DE102016004206A1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/May 13, 2022                                 Primary Examiner, Art Unit 3636